Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 1 of 20            FILED
                                                                  2021 Mar-09 PM 01:18
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                 EXHIBIT A
                                                         DOCUMENT 1
                                                                          ELECTRONICALLY
                    Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 2 2/3/2021    FILED
                                                                              of 20 9:21 AM
                                                                                                               31-CV-2021-900068.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                  ETOWAH COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             31-CV-2021-900068.00
                                                                                                  CASSANDRA JOHNSON, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             02/03/2021

                                                GENERAL INFORMATION
                             IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                        KENNETH B BOLES v. HARTFORD LIFE AND ACCIDENT INSURANCE CO.

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        MIL063                                   2/3/2021 9:21:01 AM                                  /s/ PHILIP EARL MILES
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                           DOCUMENT 2
                                                              ELECTRONICALLY
        Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 3 2/3/2021    FILED
                                                                  of 20 9:21 AM
                                                                                  31-CV-2021-900068.00
                                                                                   CIRCUIT COURT OF
                                                                               ETOWAH COUNTY, ALABAMA
                                                                              CASSANDRA JOHNSON, CLERK
             IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA


KENNETH B. BOLES,                                *
                                                 *
       PLAINTIFF                                 *
                                                 *    CIVIL ACTION NO.: _____________
vs.                                              *
                                                 *
HARTFORD LIFE AND ACCIDENT                       *
INSURANCE COMPANY, a foreign                     *
entity,                                          *
                                                 *
       DEFENDANT.                                *

                                          COMPLAINT

                                        INTRODUCTION

       1. This cause is brought pursuant to Section 502 of the Employment Retirement Income
Security Act of 1974 (ERISA), 29 U.S.C. 1132, and the Federal common law developed to
enforce ERISA.
       2. Plaintiff seeks disability benefits under an employee benefit plan, as that term is
defined in 29 U.S.C. 1002.
       3. Defendant agreed and promised that disability coverage for Plaintiff would be in
effect as of the dates he became disabled from his employment, but have subsequently reneged
on this agreement. To the extent that this agreement arose pursuant to the written terms of the
plan, Plaintiff sues to enforce the plan. To the extent that this promise was made verbally or in
writing, but outside the terms of the plan, Plaintiff seeks relief under ERISA’s provisions
governing communication and other fiduciary activities. To the extent that ERISA does not
govern these claims, Plaintiff seeks relief under state law.
                                 JURISDICTION AND VENUE

       1. Jurisdiction exists pursuant to 29 U.S.C. 1331 and 29 U.S.C 1132(e)(2).
       2. The breach of the plan terms took place in this county.
       3. Plaintiff has exhausted his administrative remedies.




                                                                                                    1
                                           DOCUMENT 2
        Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 4 of 20




                                            PARTIES
       1.      Plaintiff is an adult resident of Etowah County, Alabama. He was employed with
the AutoZone, Inc. (“AutoZone”) during all periods pertinent to this Complaint and was or is a
participant in the plan covered by Policy No. GLT681053, underwritten by The Hartford Fire
Insurance Co. and administered by Hartford Life and Accident Insurance Company (“Hartford”).
Hartford is the administrator of the Plan as that term is defined in Section 29 U.S.C 1002(16)(A).
The administrator possessed and/or shared some or all of the duties imposed upon an ERISA
fiduciary with respect to the matters complained of below.
       2.   Hartford is the plan fiduciary and AutoZoners, LLC is the plan/policyholder and is
an employer welfare benefit plan, as that term is defined in 29 U.S.C 1002.
                                              FACTS
       1.   Plaintiff incorporates by reference all foregoing paragraphs.
       2.   Plaintiff accepted short-term and long-term disability coverage and paid premiums
to the Plan because he desired and needed short-term and long-term disability coverage as
offered to him by his employer, AutoZone.
       3.   Said Insurance Plan Description provided that disability benefits would be available
to the Plaintiff if he was limited from performing the material and substantial duties of his
regular occupation due to a sickness or sicknesses.
       4.   Said Plan description also provided that these benefits would be available if Plaintiff
was not working, due to sickness, and Plaintiff continued to be unable to perform the material
and substantial duties of any gainful occupation for which he is reasonably fitted by education,
training, and experience.
       5.   In reliance on these representations, the Plaintiff signed forms necessary to acquire
the group short-term and long-term disability coverage and paid premiums for such coverage.
       6.   This policy was in force during the time of Plaintiff’s employment with AutoZone.
       7.   In or around July 17, 2018, the Plaintiff became disabled as a result of severe
depression, coronary artery disease, hypertension, peripheral neuropathy and complex partial
seizures.
       8. The Defendant found the Plaintiff not to be disabled under the terms and conditions of
the Plan on July 17, 2018 through the present and continuing.



                                                                                                    2
                                             DOCUMENT 2
          Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 5 of 20




                                            COUNT ONE

                            CLAIM FOR BENEFITS UNDER ERISA

         1.   Plaintiff incorporates by reference all foregoing paragraphs.
         2.   Plaintiff satisfied all conditions established by the Plan administrator for becoming
covered by the Plan.
         3.   Plaintiff is entitled to the short-term and long-term disability coverage promised to
him by the Plan administrator by and though its agents.
         4.   Defendant’s refusal to grant Plaintiff this coverage breaches the Plan and ERISA.
         5.   Pursuant to 29 U.S.C 1132(a)(1)(B) and (a)(3), Plaintiff respectfully asks that the
Court:
                 (a)   Award judgment against Defendant for compensatory damages, plus the
                        costs of this action and reasonable attorney fees.
                 (b)    Enjoin Defendant to permit Plaintiff to exercise all continuation and/or
                        conversion rights due to him, so as to afford him uninterrupted disability
                        coverage.
                 (c)   Award whatever other relief is appropriate.
                                           COUNT TWO
                           BREACH OF ERISA FIDUCIARY DUTIES
         1.   Plaintiff incorporates by reference all foregoing paragraphs.
         2.   The Defendant’s conduct in this respect breached and continues to breach ERISA
fiduciary duties.
         3.   Pursuant to 29 U.S.C. 1132(a)(2) and (a)(3), Plaintiff respectfully asks that the
Court:
                 (a)    Award judgment against Defendant for compensatory damages, plus the
                        costs of this action and reasonable attorneys’ fees.
                 (b)    Enjoin Defendant to permit Plaintiff to exercise all continuation and/or
                        conversion rights due to him, so as to afford him uninterrupted long term
                        disability coverage; and
                 (c)    Award whatever other relief is appropriate.



                                                                                                      3
                                             DOCUMENT 2
        Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 6 of 20




                                            COUNT THREE
                                   BREACH OF CONTRACT
       1.      Plaintiff incorporates by reference all foregoing paragraphs.
       2.      This claim is asserted in the event the Administrator is found not to have been
engaged in ERISA regulated conduct in connection with one or more of the acts or omissions
alleged in this Complaint.
       3.      Plaintiff and Defendant were parties to a contract whereby the Defendant agreed
to provide short-term and long-term disability benefits for Plaintiff in consideration of Plaintiff’s
satisfaction of the conditions for benefits as described to him by agents of Defendant and in
consideration of Plaintiff’s employment and of his forbearance to become covered under short-
term and long-term disability coverage.
       4.      Defendant breached its obligations under this contract, or failed to perform them,
causing Plaintiff the harm described in this Complaint.
       WHEREFORE, Plaintiff demands the short-term and long-term disability benefits to
which he is entitled, interest and costs.
                                                      __________________________________
                                                      Philip E. Miles
                                                      Attorney for Plaintiff

LAW OFFICE OF PHILIP E. MILES, LLC
309 Broad Street
Gadsden, AL 35901
Telephone (256) 543-9777
Fax (256) 543-9770
Email: pemllc@bellsouth.net

SERVE DEFENDANT AT:

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY
C/O C T CORPORATION SYSTEM
2 North Jackson St.., Ste 605
Montgomery, AL 36104




                                                                                                    4
             Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 7 of 20


                                           AlaFile E-Notice




                                                                              31-CV-2021-900068.00


To: PHILIP EARL MILES
    pemllc@bellsouth.net




                    NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

               KENNETH B BOLES V. HARTFORD LIFE AND ACCIDENT INSURANCE CO.
                                    31-CV-2021-900068.00

                           The following complaint was FILED on 2/3/2021 9:21:02 AM




     Notice Date:    2/3/2021 9:21:02 AM




                                                                          CASSANDRA JOHNSON
                                                                          CIRCUIT COURT CLERK
                                                                       ETOWAH COUNTY, ALABAMA
                                                                           801 FORREST AVENUE
                                                                                     SUITE 202
                                                                             GADSDEN, AL, 35901

                                                                                      256-549-2150
                      Case 4:21-cv-00360-CLM   Document
                                      USPS CERTIFIED MAIL 1-1 Filed 03/08/21 Page 8 of 20




801 FORREST AVENUE
SUITE 202
GADSDEN, AL, 35901                   9214 8901 7301 4131 2100 0037 30


                                                                                                     31-CV-2021-900068.00



               To: HARTFORD LIFE AND ACCIDENT INSURANCE CO.
                   C/O CT CORPORATION SYSTEM
                   2 N. JACKSON ST., STE 605
                   MONTGOMERY, AL 36104


                                NOTICE OF ELECTRONIC FILING
                                   IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

                             KENNETH B BOLES V. HARTFORD LIFE AND ACCIDENT INSURANCE CO.
                                                  31-CV-2021-900068.00

                                    The following complaint was FILED on 2/3/2021 9:21:02 AM




              Notice Date:      2/3/2021 9:21:02 AM




                                                                                                   CASSANDRA JOHNSON
                                                                                                   CIRCUIT COURT CLERK
                                                                                               ETOWAH COUNTY, ALABAMA
                                                                                                    801 FORREST AVENUE
                                                                                                              SUITE 202
                                                                                                      GADSDEN, AL 35901

                                                                                                             256-549-2150
                   Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 9 of 20

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     31-CV-2021-900068.00
Form C-34 Rev. 4/2017                                - CIVIL -
                            IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                       KENNETH B BOLES V. HARTFORD LIFE AND ACCIDENT INSURANCE CO.
                   HARTFORD LIFE AND ACCIDENT INSURANCE CO., C/O CT CORPORATION SYSTEM 2 N. JACKSON ST., STE 605, MONTGOMERY, AL
  NOTICE TO:       36104
                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  PHILIP EARL MILES                                                                              ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 309 Broad Street, Second Floor, GADSDEN, AL 35901                                                                .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of KENNETH B BOLES
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                02/03/2021                              /s/ CASSANDRA JOHNSON                By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ PHILIP EARL MILES
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                                                               DOCUMENT 5
                             Case 4:21-cv-00360-CLM  Document
                                             USPS CERTIFIED MAIL 1-1 Filed 03/08/21 Page 10 of 20
             Sf




301 FORREST AVENUE
SUI TE 202
GADSDEN, AL, 3S601
                        SB

                                     92148901730141312100003730
                                         9214 8901 7301 4131 2100 0037 30


                                                                                                          31 -CV-2021 -900068.00




                  To:   HARTFORD LIFE AND ACCIDENT INSURANCE CO.
                        C/O CT CORPORATION SYSTEM
                        2 N, JACKSON ST., STE 60S
                        MONTGOMERY, AL 36104



                                    NOTICE OF ELECTRONIC FILING

                                       IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA


                                 KENNETH B BOLES V. HARTFORD LIFE AND ACCIDENT INSURANCE CO.
                                                          31 -CV-2021 -900068.00


                                        The following complaint was FILED on 2/3/2021 9:21 :02 AM




                  Notice Date:      2/3/2021 9:21:02 AM




                                                                                                        CASSANDRA JOHNSON
                                                                                                        CIRCUIT COURT CLERK
                                                                                                    ETOWAH COUNTY, ALABAMA
                                                                                                        801 FORREST AVENUE
                                                                                                                     SUITE 202
                                                                                                          GADSDEN, AL 35901

                                                                                                                  256-549-2150
                                                             DOCUMENT 5
                                                                      5

                   Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 11 of 20
State of Alabama
                                                     SUMMONS                                         Court Case Number
Unified Judicial System
                                                                                                     31 -CV-2021 -900068.00
Form C-34   Rav. 4/2017                                 - CIVIL -
                               IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                          KENNETH B BOLES V. HARTFORD LIFE AND ACCIDENT INSURANCE CO.

  NOTICE TO- 36104
             MARTFORO UFE AND ACClOfiNT INSURANCE CO., CIO cr CORPORATION SYSTEM 2 N. JACKSON ST., STE 60S, MONTGOMERY, AL
                                                               (Name and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORN EY(S) OF THE PLAINTIFF(S),
  PHILIP EARL MILES

                                                          [Name(s) of Attomoy(s)J

  WHOSE ADDRESS(ES) IS/ARE: 309 Broad Street Second Floor, GADSDEN, AL 3590 1
                                                                       [Addtessfes) of Pfaintifffs) or Attomey(s)/

  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                   PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
 :yl Service by certified mail of this Summons is initiated upon the written request of KENNETH B BOLES
     pursuant to the Alabama Rules of the Civil Procedure,                                       iName(sl)

                   02/03/2021                                  l$l CASSANDRA JOHNSON                                 By:
                     (Data)                                              (Signature of Clerk)


 jvjj Certified Mail is hereby requested.                       /s/ PHILIP EARL MILES
                                                                 (Plaintiffs/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on
                                                                                                         (Data)

 [j I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                             County,
                      (Name of Person Served)                                                   (Name of County)

 Alabama on
                                   (Date)

                                                                                                     (Address of Server)

  (Type of Process Server)                      (Server's Signature)



                                                (Server's Printed Name)                              (Phone Number of Server)
                                                              DOCUMENT 5
                                                                       5
                                                                                                                   liixtJRWitALLi                 rijur-Lr
                   Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 122/3/2021
                                                                              of 20

State of Alabama                                                                                  Ca:
                                                                                                        9                                 9:21 AM
                                                                                                                              3 1 -CV-202 1 -900068.00
                                                                                                                              CIRCUIT COURT OF
                                                         COVER SHEET
Unified Judicial System
                                                                                                  oa          ETOWAH COUNTY, ALABAMA
                                        CIRCUIT COURT - CIVIL CASE                                ° '        CASSANDRA JOHNSON, CLERK
Form ARCiv-93      Rev. 9/18                   (Not For Domestic Relations Cases)                 Date ot htnng:                    judge code:
                                                                                                  02/03/2021


                                                    GENERAL INFORMATION

                                   IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                        KENNETH B BOLES v. HARTFORD LIFE AND ACCIDENT INSURANCE CO.

First Plaintiff:    j j Business       [yj Individual
                                       luimj
                                                                   First Defendant: lyjBuslness
                                                                                         Imnin
                                                                                                                   f 1 Individual
                                                                                                                   ViiUMril



                    0 Government       0 Other                                           [J Government             0 Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                     OTHER CIVIL FILINGS (cont'd)
  0 WDEA - Wrongful Death                                    0 MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
  0 TONG - Negligence: General                                           Enforcement of Agency Subpoena/Petition to Preserve

  0 TOMV - Negligence: Motor Vehicle                         0 CVRT- Civil Rights
 [J TQWA - Wantonness                                        Q COND - Condemnation/Eminent Domain/Right-of-Way
 0 TOPL - Product Liabillty/AEMLD                               CTMP - Contempt of Court
  0 TOMM - Malpractice-Medical                               0 CONT - Contract/Ejectmsnt/Writ of Seizure
 0 TOLM - Malpractice-Legal                                  O TOCN - Conversion
 0 TOOM - Malpractice-Other                                  0 EQND - Equity Non-Damages Actions/Declaratory Judgment/
 0 TBFM - Fraud/Bad Faith/Misrepresentation                              Injunction Election Contest/Quiet Title/Sale For Division

 0TOXX- Other:                                               0 CVUD - Eviction Appeal/Unlawful Detainer
                                                             O FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       0 FORF - Fruits of Crime Forfeiture

 [J TOPE - Personal Property                                 0 MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
 0 TORE - Real Properly                                      0 PFAB - Protection From Abuse
                                                             0 EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                                FELA - Railroad/Seaman (FELA)
 0 ABAN - Abandoned Automobile
                                                             0 RPRO - Real Property
 0 ACCT - Account & Non mortgage
                                                             0 WTEG - Will/Trust/Estafe/Guardianship/Conservatorship
 0 APAA - Administrative Agency Appeal
                                                             0 COMP - Workers' Compensation
 [ j ADPA - Administrative Procedure Act
                                                             [yi CVXX - Miscellaneous Circuit Civil Case
 0 ANPS - Adults in Need of Protective Services

ORIGIN:      F 0 INITIAL RUNG                                A 0 APPEAL FROM                                   O               OTHER
                                                                   DISTRICT COURT

             R 0 REMANDED                                    T 01 TRANSFERRED FROM
                                                                   OTHER CIRCUIT COURT

                                                                        Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                     JYE8 0NO              jury trial, (See Rules 38 and 39, Ala. R. Civ, P, for procedure)


RELIEF REQUESTED:                     jvf] MONETARY AWARD REQUESTED 0NO MONETARY AWARD REQUESTED

ATTORNEY CODE:

        MIL063                                       2/3/2021 9:21:01 AM                                   /s/ PHILIP EARL MILES
                                                  Date                                            Signature of Attorney/Party filing this form



MEDIATION REQUESTED:                             0YES0NO 0UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                         0YES0NO
                                               DOCUMENT 5
                                                        5
                                                                                  R&       1 IVV/ISl^rtLLjI   CLUtlU
           Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 132/3/202
                                                                       of 201                        9:2 1 AM
                                                                                      3 l-CV-202 1-900068.00
                                                                                       CIRCUIT COURT OF
                                                                                   ETOWAH COUNTY, ALABAMA
                                                                                  CASSANDRA JOHNSON, CLERK
                 IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA



KENNETH B. BOLES,


          PLAINTIFF
                                                          CIVIL ACTION NO.:
vs.



HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY, a foreign
entity,


          DEFENDANT.


                                             COMPLAINT


                                           INTRODUCTION


          1.   This cause is brought pursuant to Section 502 of the Employment Retirement Income

Security Act of 1974 (ERISA), 29 U.S.C, 1 132, and the Federal common law developed to

enforce ERISA.

          2.   Plaintiff seeks disability benefits under an employee benefit plan, as that term is

defined in 29 U.S.C. 1002.

          3.   Defendant agreed and promised that disability coverage for Plaintiff would be in

effect as of the dates he became disabled from his employment, but have subsequently reneged

on this agreement. To the extent that this agreement arose pursuant to the written terms of the

plan, Plaintiff sues to enforce the plan. To the extent that this promise was made verbally or in

writing, but outside the terms of the plan, Plaintiff seeks relief under ERISA's provisions

governing communication and other fiduciary activities. To the extent that ERISA does not

govern these claims, Plaintiff seeks relief under state law.

                                    JURISDICTION AND VENUE

          1.   Jurisdiction exists pursuant to 29 U.S.C. 1331 and 29 U.S.C 1 132(e)(2).

          2.   The breach of the plan terms took place in this county.

          3.   Plaintiff has exhausted his administrative remedies.




                                                                                                          1
                                            DOCUMENT
                                            DOCUMENT 5
                                                     5

        Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 14 of 20




                                             PARTIES

        1.      Plaintiff is an adult resident of Etowah County, Alabama. He was employed with

the AutoZone, Inc. ("AutoZone") during all periods pertinent to this Complaint and was or is a

participant in the plan covered by Policy No. GLT681053, underwritten by The Hartford Fire

Insurance Co. and administered by Hartford Life and Accident Insurance Company ("Hartford").

Hartford is the administrator of the Plan as that term is defined in Section 29 Lf.S.C 1002(1 6)(A).

Tire administrator possessed and/or shared some or all of the duties imposed upon an ERIS A

fiduciary with respect to the matters complained of below.

       2.    Hartford is the plan fiduciary and AutoZoners, LLC is the plan/policyholder and is

an employer welfare benefit plan, as that term is defined in 29 U.S.C 1002.

                                               FACTS

        1.   Plaintiff incorporates by reference all foregoing paragraphs.

       2.    Plaintiff accepted short- term and long-term disability coverage and paid premiums

to the Plan because he desired and needed short-term and long-term disability coverage as

offered to him by his employer, AutoZone.

       3.    Said Insurance Plan Description provided that disability benefits would be available

to the Plaintiff if he was limited from performing the material and substantial duties of his

regular occupation due to a sickness or sicknesses.

       4.    Said Plan description also provided that these benefits would be available if Plaintiff

was not working, due to sickness, and Plaintiff continued to be unable to perform the material

and substantial duties of any gainful occupation for which he is reasonably fitted by education,

training, and experience.

       5.    In reliance on these representations, the Plaintiff signed forms necessaiy to acquire

the group short-term and long-term disability coverage and paid premiums for such coverage.

       6.    This policy was in force during the time of Plaintiffs employment with AutoZone.

       7.    In or around July 17, 201 8, the Plaintiff became disabled as a result of severe

depression, coronary artery disease, hypertension, peripheral neuropathy and complex partial

seizures.

       8, The Defendant found the Plaintiff not to be disabled under the terms and conditions of

the Plan on July 1 7, 201 8 through the present and continuing.




                                                                                                     2
                                             DOCUMENT
                                             DOCUMENT 5
                                                      5

         Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 15 of 20




                                            COUNT ONE


                            CLAIM FOR BENEFITS UNDER ERISA


         1.   Plaintiff incorporates by reference all foregoing paragraphs.

         2.   Plaintiff satisfied all conditions established by the Plan admin istrator for becoming

covered by the Plan.

         3.   Plaintiff is entitled to the short-term and long-term disability coverage promised to

him by the Plan admiiustrator by and though its agents.

         4.   Defendant's refusal to grant Plaintiff this coverage breaches the Plan and ERISA.

         5.   Pursuant to 29 U.S.C 1 132(a)(1)(B) and (a)(3), Plaintiff respectfully asks that the

Court:

                 (a)   Award judgment against Defendant for compensatory damages, plus the

                        costs of this action and reasonable attorney fees,

                 (b)    Enjoin Defendant to permit Plaintiff to exercise all continuation and/or

                        conversion rights due to him, so as to afford him uninterrupted disability

                        coverage.


                 (c)   Award whatever other relief is appropriate.

                                           COUNT TWO

                           BREACH OF ERISA FIDUCIARY DUTIES

         1.   Plaintiff incorporates by reference all foregoing paragraphs.

         2.   The Defendant's conduct in this respect breached and continues to breach ERISA

fiduciary duties.

         3.   Pursuant to 29 U.S.C. 1 132(a)(2) and (a)(3), Plaintiff respectfully asks that the

Court:

                 (a)    Award judgment against Defendant for compensatory damages, plus the

                        costs of this action and reasonable attorneys' fees.

                 (b)    Enjoin Defendant to permit Plaintiff to exercise all continuation and/or

                        conversion rights due to him, so as to afford him uninterrupted long term

                        disability coverage; and

                 (c)    Award whatever other relief is appropriate.




                                                                                                       3
                                             DOCUMENT 5
      Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 16 of 20




                                            COUNT THREE

                                       BREACH OF CONTRACT

          1.       Plaintiff incorporates by reference all foregoing paragraphs,

         2.        This claim is asserted in the event the Administrator is found not to have been

engaged in ERISA regulated conduct in connection with one or more of the acts or omissions

alleged in this Complaint.

         3.        Plaintiff and Defendant were parties to a contract whereby the Defendant agreed

to provide short-term and long-term disability benefits for Plaintiff in consideration of Plaintiffs

satisfaction of the conditions for benefits as described to him by agents of Defendant and in

consideration of Plaintiffs employment and of his forbearance to become covered under short-

term and long-term disability coverage.

         4.        Defendant breached its obligations under this contract, or failed to perform them,

causing Plaintiff the harm described in this Complaint.

         WHEREFORE, Plaintiff demands the short-term and long-term disability benefits to

which he is entitled, interest and costs.

                                                        //Philir, F, Mites

                                                         Philip E. Miles
                                                         Attorney for Plaintiff


LAW OFFICE OF PHILIP E. MILES, LLC
309 Broad Street
Gadsden, AL 35901
Telephone (256) 543-9777
Fax (256) 543-9770
Email; pen die a be 1 1 so uth ,ne t


SERVE DEFENDANT AT;


HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY
C/O C T CORPORATION SYSTEM
2 North Jackson St.., Ste 605
Montgomery, AL 36104




                                                                                                     4
                                                                DOCUMENT
                                                                DOCUMENT 5
                                                                         5

                     Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 17 of 20
State of Alabama
                                                        SUMMONS                                            Court Case Number
Unified Judicial System
                                                                                                           31 -CV-2021 -900068.00
Form C-34   Rev. 4/2017                                    - CIVIL -
                                       IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA
                          KENNETH B BOLES V. HARTFORD LIFE AND ACCIDENT INSURANCE CO.
                 .    HARTFORD LIFE AND ACCIDENT INSURANCE CO,, C/O CT CORPORATION SYSTEM 2 N, JACKSON ST., STE 60S, MONTGOMERY, AL
  NOTICE TO;          36104
                                                                 (Warns and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS, YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORN EY{S) OF THE PLAINTIFF(S),
  PHILIP EARL MILES
                                                             [Name(s) of Attomey(s))

  WHOSE ADDRESS(ES) IS/ARE; 309 Broad Street, Second Floor, GADSDEN, AL 35901
                                                                           [Address(es) of Platniiff(s) or Attomey(s)}

  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                                   PROCEDURE TO SERVE PROCESS;
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant
  0 Service by certified mail of this Summons is initiated upon the written request of KENNETH B BOLES,
     pursuant to the Alabama Rules of the Civil Procedure.                                                                     [Name(s)l

                     02/03/2021                                   Is! CASSANDRA JOHNSON                                  By:
                        (Date)                                                 (Signature of Clerk)                                   'Name)


  0 Certified Mai Ms hereby requested.                             Is/ PHILIP EARL MILES
                                                                   {Plaintiffs/Attorney's Signature)


                                                       RETURN ON SERVICE
     Return receipt of certified mail received in this office on
                                                                                                               (Date)

  [l I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                    in                                                                         County,
                        (Name of Person Served)                                                       (Name of County)

  Alabama on
                                          (Date)

                                                                                                           (Address of Server)

  (Type of Process Server)                         (Server's Signature)



                                                   (Server's Printed Name)                                 (Phone Number of Server)


                                                      31 -CV-2021 -900068.00
                                 KENNETH B BOLES V. HARTFORD LIFE AND ACCIDENT INSURANCE CO.

                     C0G1 - KENNETH B BOLES                               v-     D001 - HARTFORD LIFE AND ACCIDENT INSURANCE CO.
                                  (Plaintiff)                                                                  (Defendant)



                                 030

                                 0                                                                SERVICE RETURN COPY
                                                        DOCUMENT 6
              Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 18 of 20

                                                                 UJS Information
February 8, 2021                                                            Intended Recipient:
                           Case Number: 31-CV-2021-900068.00                 HARTFORD LIFE AND ACCIDENT INSURANCE CO. (D0
                           Document Type: Complaint                         C/O CT CORPORATION SYSTEM
Dear Circuit Clerk:        Restricted Delivery Requested: No                2 N. JACKSON ST., STE 605
                                                                            MONTGOMERY, AL 36104

The following is in response to your request for proof of delivery on your item with the tracking number:
9214 8901 7301 4131 2100 0037 30.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     February 8, 2021, 9:19 am
Location:                                               MONTGOMERY, AL 36104
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 2.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
            Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 19 of 20


                                          AlaFile E-Notice




                                                                              31-CV-2021-900068.00
                                                                        Judge: GEORGE C. DAY, JR.
To: MILES PHILIP EARL
    pemllc@bellsouth.net




                               NOTICE OF SERVICE
                      IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

               KENNETH B BOLES V. HARTFORD LIFE AND ACCIDENT INSURANCE CO.
                                    31-CV-2021-900068.00

                                The following matter was served on 2/8/2021

                           D001 HARTFORD LIFE AND ACCIDENT INSURANCE CO.
                                             Corresponding To
                                             CERTIFIED MAIL
                                 ELECTRONIC CERTIFIED MAIL RETURN




                                                                         CASSANDRA JOHNSON
                                                                         CIRCUIT COURT CLERK
                                                                      ETOWAH COUNTY, ALABAMA
                                                                          801 FORREST AVENUE
                                                                                    SUITE 202
                                                                            GADSDEN, AL, 35901

                                                                                      256-549-2150
          Case 4:21-cv-00360-CLM Document 1-1 Filed 03/08/21 Page 20 of 20


                                    AlaFile E-Notice




                                                                        31-CV-2021-900068.00
                                                                  Judge: GEORGE C. DAY, JR.
To: HARTFORD LIFE AND ACCIDENT INSURANCE CO. (PRO SE)
    C/O CT CORPORATION SYSTEM
    2 N. JACKSON ST., STE 605
    MONTGOMERY, AL, 36104-0000




                         NOTICE OF SERVICE
                  IN THE CIRCUIT COURT OF ETOWAH COUNTY, ALABAMA

            KENNETH B BOLES V. HARTFORD LIFE AND ACCIDENT INSURANCE CO.
                                 31-CV-2021-900068.00

                          The following matter was served on 2/8/2021

                    D001 HARTFORD LIFE AND ACCIDENT INSURANCE CO.
                                       Corresponding To
                                       CERTIFIED MAIL
                           ELECTRONIC CERTIFIED MAIL RETURN




                                                                   CASSANDRA JOHNSON
                                                                   CIRCUIT COURT CLERK
                                                                ETOWAH COUNTY, ALABAMA
                                                                    801 FORREST AVENUE
                                                                              SUITE 202
                                                                      GADSDEN, AL, 35901

                                                                                256-549-2150
